Title: To George Washington from Brigadier General Thomas Mifflin, 26 November 1776
From: Mifflin, Thomas
To: Washington, George



My dear General
Philadelphia 26th November 1776 9 OClock A.M.

At 10 O’Clock last Evening I receivd your Letter of the 24th Inst: and will make proper Applications of your Excellency’s Sentiments on the probable Movements of the Enemy.
I came into this Town at 8 OClock Sunday Evening; and waited on Mr Hancock with your Letter immediately after my Arrival—Yesterday Morning I was admitted to Congress in general Committee and went as far in my Relation of the wretched Appointments of the Army, the dangerous & critical Situation of the Jerseys & pennsylvania & the Necessity of immediate vigorous Exertions to oppose Mr Howe as their Sensibility and my own Delicacy would justify. After some Debate a Requisition was made to the Assembly now sitting & Council of Safety of pennsylvania of their whole Militia, & Resolutions formd for the purpose of establishing wholsome & necessary Regulations for this and the next Campaign.
I receivd Orders from Congress to remain in this Town untill your Excellency judgd it necessary for me to join the Army—Those Orders were in Consequence of the divided & Lethargic State of my Countrymen, who appeard to be slumbering under the Shade of Peace and in the full Enjoyment of the Sweets of Commerce.
In the Afternoon I waited on the Committee of Safety and with

much Success addressd their Passions—The Assembly are to meet this morning, their Lesson is prepared, by the Committee of Safety and some of their Leading members, who say Matters will now go on well—It is proposd to call on every Man in the State to turn out; such as refuse are to be find £5 ⅌ mo. the Fines to be distributed among those who enlist.
To morrow the City militia is to be reviewd. If they appear in such Numbers as we expect I am to give them a Talk well seasond. The German Battalion move from hence To morrow[.] Three Regiments from Delaware & Maryland are to follow them to Brunswick as soon as possible—By which I fear the Shores of Delaware at & near New Castle will be much exposd provided Mr Howe attempts to disembark in this River. Your Excellencys Opinion on the Designs of the Enemy & the best means to oppose them, should they divert your Attention in Jersey and attempt an Impression on this State by means of their Ships, will be necessary from Time to time. The Light Horse of the State of Virginia are orderd to join your Excellencys Army. The principal military Stores are to be removd from hence—500000 Musquet Cartridges will be sent to Brunswick[.] A Prize Ship came in Yesterday—she had on board, when taken by a Congress packet, 20,000 hard ⟨dollars,⟩ 9000 of which were lost by an Attempt ⟨to heave⟩ them on board the packet at Sea. ⟨I⟩ have orderd 1000 Wagons to be collected if possi⟨ble⟩ near this City; to remove when Occasion requires the most essential Articles belonging to the public. I sent Col. Harrisons Letter to him last Eveng. Mrs W—s Letter is in the post Office & will be forwarded by post at 11’ OClock this day. I am my dear General with much Attachmt Y. Ob. St

Thomas Mifflin


The Council of Safety I am just informd open the Campaign this day by siezing the prin[c]ipal Tories in & near the City.

